Citation Nr: 9929172	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-15 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant is a veteran for purposes of 
entitlement to service connection for a neurological disorder 
of the lower extremities, to include peripheral neuropathy, 
as secondary to a swine flu vaccination. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The appellant served in active 
service from August 1948 to June 1955, and as a member of the 
Army National Guard of Michigan from approximately March 1974 
to June 1981. 

The Board notes that a November 1996 VA form 9 (Appeal to 
Board of Veterans' Appeals) includes the issue of whether 
administrative error was committed in the establishment of 
overpayment in the amount of $984.00.  However, in a February 
1997 supplemental statement of the case this issue was 
resolved in favor of the appellant, this being a complete 
grant of the benefits sought on appeal.  As such, this issue 
is not before the Board pursuant to Grantham v. Brown, 114 F. 
3d 1156 (Fed. Cir. 1997). 


FINDINGS OF FACT

1.  The appellant served as member of the Army National Guard 
of Michigan from approximately March 1974 to June 1981; 
however, he has not established that he was a "veteran" for 
purposes of entitlement to service connection during this 
period of time.  

2.  There is not evidence indicating that the appellant is 
currently disabled due to a neurological disorder of the 
lower extremities, to include peripheral neuropathy, which is 
linked to a swine flue vaccination while serving in a period 
of active duty, active for duty for training, or inactive 
duty for training.




CONCLUSION OF LAW

The appellant's status as a veteran has not been established 
for the period including from March 1974 to June 1981, and a 
neurological disorder of the lower extremities, to include 
peripheral neuropathy, as secondary to a swine flue 
vaccination was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.1, 
3.6, 3.303 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist, as established in 38 U.S.C.A. 
§ 5107, is reserved for veterans and their dependents and 
survivors.  See Laruan v. West, 11 Vet. App. 80, 85 (1998).  
As such, unless a claimant first demonstrates by a 
preponderance of the evidence that he/she is a "veteran," 
or that the person upon whose military service the claim is 
predicated has "veteran status," the laws administered by 
the Secretary and the resources of the VA are not applicable 
or available.  See Laruan, 11 Vet. App. At 84-86 (1998).  
Veteran status must be shown for each period of service upon 
which the claim of entitlement to service connection is 
based.

A "veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (1998).  
The term "active military, naval, or air service" includes: 
(1) active duty, (2) any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and (3) any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty. See 
38 U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) 1998; 
Paulson v. Brown, 7 Vet. App. 466 (1995).  

Once a claimant has carried his/her initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," he/she is entitled to direct basis compensation for 
a disability resulting from personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  In other words, a determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In this case, the appellant claims he currently suffers from 
a neurological disorder of the lower extremities, to include 
peripheral neuropathy, as secondary to a swine flu 
vaccination he was given in late 1976 while serving as a 
member of the Army National Guard of Michigan.  In this 
regard, the evidence shows he in fact served in active 
service from August 1948 to June 1955, and as a member of the 
Army National Guard of Michigan from approximately March 1974 
to June 1981.  The present record, however, does not contain 
specific information as to the appellant's periods of active 
duty for training (ACDUTRA) or inactive duty training 
(INACDUTRA) during his service in the National Guard, but, as 
explained below, such verification is not necessary in this 
case.

With respect to the evidence of record, a vaccination log 
from the Kent County Health Department shows the appellant 
was vaccinated in December 1976 for swine flu shots.  This 
log contained a remarks sections noting "paresthesia of the 
lower extremities."  In addition, January 1977 medical 
records from the Butterworth Hospital note the appellant 
complained of numbness in the lower extremities since his 
swine flu vaccination in the prior month; however, the 
appellant's discharge diagnosis was peripheral sensory 
neuropathy probably secondary to mild diabetes mellitus.  
And, November 1977 medical notations from the VA Medical 
Center (VAMC) in Ann Arbor, Michigan, indicate the appellant 
reported having pain in his left ankle/lower leg which became 
more intense in the prior two days.  These notations also 
contain a sentence indicating "still think swine flue shot 
received 12-9-76 from the National Guard caused problems," 
without specifying whether this was a thought expressed by 
the appellant or by his examiner.

More importantly, the evidence includes service department 
records containing the report of an April 1978 periodic 
examination, which was performed at the Headquarters 207th 
Combat Support Hospital of the Michigan Army National Guard 
located in Detroit, Michigan.  This April 1978 periodic 
examination confirms that the appellant received a swine flu 
vaccine in 1976, and notes that such vaccination resulted in 
Guillain-Barre syndrome, numbness of the legs, and cramps; 
however, such symptomatology was deemed "resolved" at the 
time of the examination.

Additional post-service medical evidence, including various 
medical records from VAMCs located in Indianapolis, Indiana, 
and Grand Rapids, Michigan, dated from 1980 to 1998, as well 
as various VA examination reports dated in 1992 and 1998, 
show the appellant continued to report intermittent numbness 
of the lower extremities, which he related to symptoms 
experienced after his swine flu vaccination while in the 
National Guard.  However, the Board finds that none of these 
medical records/examinations contain any medical opinions 
indicating that the appellant's symptomatology was/is in fact 
related to his 1976 swine flu vaccination.  As a matter of 
fact, most of these records either note the appellant did not 
present evidence of sensory deficit in the lower extremities, 
or link his symptomatology to a diagnosis of diabetes 
mellitus.  Specifically, the Board notes that an April 1998 
VA examination report notes that the appellant's lower 
extremity paresthesias were best explained by his diabetes 
mellitus type II and not by his old diagnosis of Guillain-
Barre syndrome.

Thus, upon a review of the evidence of record, the Board 
finds that the appellant has not shown that he currently 
suffers from a neurological disorder of the lower 
extremities, to include peripheral neuropathy, which is 
linked to his swine flue vaccination while serving in active 
service or as a member of Army National Guard of Michigan.  
Specifically, the Board finds that, irrespective of whether 
he was vaccinated during a period of ACDUTRA or INACDUTRA, he 
has failed to show that he is currently disabled from a 
disease or injury incurred or aggravated in the line of duty.  
As such, he has not established that he is a "veteran." See 
38 U.S.C.A. § 101 (West 1991); 38 C.F.R. § 3.6 1998; Laruan 
v. West, 11 Vet. App. 80 (1998); Paulson v. Brown, 7 Vet. 
App. 466 (1995).  As the appellant does not have a cognizable 
claim for VA benefits, his claim is denied.  See Paulson, 
supra. 

While the Board is sympathetic to the appellant's assertions 
that he faithfully served his country and that the Board 
should perform a liberal and compassionate review of the 
regulations governing the present appeal, the Board is 
constrained to apply the law and regulations of the 
Department and is not free to ignore the requirements set 
forth therein.  See 38 U.S.C.A. § 7104(c) (West 1991).  The 
Board does not dispute the facts of this case; however, the 
Board finds that the application of the law to the facts is 
dispositive.  As such, where there is no entitlement under 
the law to the benefit sought, as in this case, the claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Lastly, the Board notes that, as entitlement to service 
connection for a neurological disorder of the lower 
extremities, to include peripheral neuropathy, as secondary 
to a swine flue vaccination, is not supported by the evidence 
of record, and as the appellant is not considered to be a 
veteran within the meaning of the applicable law, the issue 
of whether or not his claim is well grounded will not be 
decided. 













ORDER

Recognition of the appellant's veteran status not having been 
established for the period including from March 1974 to June 
1981, a cognizable claim for VA benefits has not been 
submitted; service connection for a neurological disorder of 
the lower extremities, to include peripheral neuropathy, as 
secondary to a swine flu vaccination is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







